UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7306



RICKY A. WALKER,

                                              Petitioner - Appellant,

          versus


PAT CONROY,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
236-AMD)


Submitted:    January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky A. Walker, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky A. Walker seeks to appeal the district court's order de-

nying relief on his motion for transcripts, petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999), and motion filed under

Fed. R. Civ. P. 59(e).   We have reviewed the record and the dis-

trict court's opinions and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See Walker v. Conroy, No. CA-

99-236-AMD (D. Md. July 14, Aug. 24, & Sept. 7, 1999).*     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court's order denying the Rule 59(e)
motion is marked as "filed" on September 3, 1999, the district
court's records show that the order was entered on the docket sheet
on September 7, 1999. Pursuant to Fed. R. Civ. P. 58 and 79(a), we
consider the date the order was entered as the effective date of
the district court's decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2